Case 2:19-cv-06002-DDP-GJS Document 82 Filed 06/17/21 Page 1 of 1 Page ID #:561




   1                                                                                           O
   2

   3

   4

   5

   6

   7                              UNITED STATES DISTRICT COURT
   8                            CENTRAL DISTRICT OF CALIFORNIA
   9

  10    ANDRES FELIX et al.,                        ) Case No. 19‐6002 DDP (GJSx)
                                                    )
  11                           Plaintiffs,          ) ORDER OF DISMISSAL
  12                                                ) [JS‐6]
              v.                                    )
  13                                                )
  14    COUNTY OF VENTURA et al.,                   )
        Defendants                                  )
  15                                                )
  16                          Defendants.           )

  17
              The Court having ordered the Plaintiff Andres Felix to show cause in writing, not
  18
       later than June 8, 2021, why this action should not be dismissed for lack of prosecution,
  19
       dkt. 81, and Plaintiff having failed to respond, the Court Orders that this action be, and
  20
       hereby is, dismissed for lack of prosecution and for failure to comply with the orders of
  21
       the Court, pursuant to Federal Rule of Civil Procedures.
  22

  23   IT IS SO ORDERED.
  24   Dated: JUNE 17, 2021
  25

  26                                                    ___________________________________
  27                                                           DEAN D. PREGERSON
  28                                                      UNITED STATES DISTRICT JUDGE
